Citation Nr: 1419728	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the receipt of Dependents' Educational Assistance (DEA) benefits prior to September 8, 2010.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1985.  The Appellant in this case is her child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined the Appellant was entitled to the receipt of DEA benefits starting September 8, 2010.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).

In this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as she has been found eligible for these benefits.  Rather, the dispute in this case is the effective date for when these benefits began.

The basic beginning date of an eligible child's period of eligibility for DEA (Chapter 35 education assistance) benefits is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a) ; 38 C.F.R. § 21.3040(a), (b), (c).

During the time period of eligibility, the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is when a valid claim or application is filed with VA.  That is based upon either the date the formal claim is received at VA, or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 educational assistance benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. 5113(a).

Additionally, the effective date for the commencing date of an award of Chapter 35 benefits will be determined based on the latest of the following dates: the beginning date of eligibility as determined by the applicable regulation (in this case, section 21.3041 pertaining to benefits for children of service members); one-year prior to the date of claim; the date certified by the educational institution; or the effective date of the course approval, or, one year before the VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d).

In this case, the record indicates that DEA benefits are based upon the Veteran being assigned a total rating based upon individual unemployability (TDIU) effective from January 7, 2002.  The record also reflects the Appellant was born in December 1991, which would indicate the basic beginning date for receiving DEA benefits would have been in December 2009 when she became 18.  However, the record, including the Appellant's own contentions, reflect she was adopted by the Veteran, and that the adoption was final in February 2010.  As such, it does not appear she would qualify as the Veteran's child for DEA purposes prior to that date.  In any event, the Appellant is seeking DEA benefits from August 30, 2010, the date her program of study at the educational institution in question began.

The Board acknowledges that a VA Form 22-5490 (Dependents' Application for Education Benefits) is of record as having been received by VA on September 8, 2011.  As such, retroactive benefits were awarded for the one year period prior to receipt of this application pursuant to 38 C.F.R. §§ 21.1029, 21.4131, which corresponds to the current beginning date of September 8, 2010.  This appears to be the earliest possible date for the award of such benefits based upon the claim being filed September 8, 2011.

The Appellant maintains, however, that earlier claims were submitted for such benefits.  In pertinent part, she contends a VA Form 21-674 (Request for Approval of School Attendance) was submitted in February 2010, and that VA sent letters in September 2010, June 2011 and August 2011 requesting more information.  No such documents appear in the record available for the Board's review, including the Virtual VA/VBMS system.  However, Virtual VA/VBMS does include an August 2011 notification letter addressed to the Veteran which acknowledged receipt of the VA Form 21-674 in February 2010, as well as the fact the Appellant was recognized as a dependent school child of the Veteran.  Therefore, there is evidence that such documents are in existence but are not part of the education folder for this appeal.  

The Board notes that it was stated in a March 2012 Supplemental Statement of the Case (SSOC) that the VA Form 21-674 was not an application for education benefits, but rather the form for a veteran to request continued benefits based on a child who is at least 18 and under 23, and still attending school.  However, a review of a blank VA Form 21-674 online does reflect that a veteran's child can sign this Form on his or her own behalf to seek DEA benefits.  Therefore, it does appear that it can serve as an informal claim for benefits.  Moreover, the Appellant has indicated that the initial VA letter requesting additional information was dated September 23, 2010.  As such, if the requested information was satisfied by the September 8, 2011 VA Form 22-5490, then the formal claim would have been received within one year after VA's request for such, and the date of the informal claim would be determinative.

Despite the foregoing, the Board observes that without a copy of the actual February 2010 VA Form 21-674, it is not clear whether the information it contained did indicate the Appellant was seeking to attend the education institution in question beginning August 30, 2010.  Therefore, it appears the Veteran's actual VA claims folder likely contains records that are relevant to the education issue that is on appeal.  Consequently, a remand is required in order for the Veteran's claims folder to be obtained and associated with the education folder.  If the relevant education records are not in the claims folder, then any other action deemed appropriate to obtain these records should be conducted unless it is determined that such further action would be futile.  The Appellant should also be requested to provide any copies of such documents that she has in her possession.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Appellant provide copies of the purported February 2010 VA Form 21-674 that may be in her possession, as well as the purported letters from VA requesting additional information regarding her application for VA benefits dated in September 2010, June 2011, and August 2011.

2.  Obtain and associate with the education folder the Veteran's VA claims folder, and conduct any other appropriate action to obtain copies of the purported February 2010 VA Form 21-674, as well as the purported letters from VA requesting additional information regarding her application for VA benefits, which letters were said to be dated in September 2010, June 2011, and August 2011.

All efforts to obtain these records must be documented.  Such efforts shall continue until the claims folder is obtained or it is reasonably certain that the pertinent records do not exist or that further efforts to obtain them would be futile.

3.  After completing any additional development deemed necessary readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the March 2012 SSOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



